DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11, 17, and 19 in the reply filed on 6/13/2022 is acknowledged.
Claims 12-16, 18, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/13/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bookbinder et al. (US 20120277085).
Bookbinder discloses a glass article that contains hydrogen.  Concerning claim 17, Bookbinder discloses a sample that is 1.3 mm and is formed from a composition having 14 mol% Na2O, resulting in a depth of layer of 49 microns and a compressive stress of 772 MPa that is exposed to a steam treatment that has a hydrogen-content gradient as claimed (para. 0074-0080; FIGS. 1b and 2-3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Boek et al. (WO 2014/201318) in view of Bookbinder et al. (US 20120277085).
Boek discloses a laminated glass with improved edge condition.  Concerning claim 1, Boek discloses the laminated glass comprises a glass core layer formed from a glass composition having a CTE in the temperature claimed range and at least one glass clad layer formed from a different glass composition that has a CTE in the claimed temperature range, wherein the CTE of the core is greater than the clad layer and has a portion of the glass core exposed at the edge (abstract; para. 0022-0065).  However, Boek is silent to the glass core layer and glass clad layers having a hydrogen gradient as claimed.  With respect to claim 6, the difference in CTE between the glass core and glass clad layers would include and encompass the claimed range (para. 0025-0027).  In regards to claim 10, the glass clad layers can be free or substantially free from compounds having alkali metals (i.e. alkali metal oxides) (para. 0050 and 0053-0055).  However, Boek is silent to the glass core layer and glass clad layers having a hydrogen gradient as claimed.
Bookbinder discloses methods for enhancing strength and durability of a glass article.  With respect to the core and clad layers having a hydrogen gradient, Bookbinder discloses glass layers having a hydrogen gradient having a concentration of hydrogen higher at the surface in the penetration depth closer to the surface than the center, resulting in a glass that has enhanced strength and durability (para. 0028-0096).  As such, it would have been obvious to one of ordinary skill in the art to have a hydrogen gradient in glass layers by exposing the layers to a water environment.  Furthermore, since the combination teaches the claimed elements, the compressive stress would have the claimed compressive stress at the depths as claimed.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Boek et al. (WO 2014/201318) in view of Bookbinder et al. (US 20120277085) as applied to claim 1 above, and further in view of Bookbinder et al. (US 20120135226; Hereafter “Bookbinder ‘226”).
The prior art discloses the above but is silent to the glass core is silent to a phosphorus oxide in the glass.
Bookbinder ‘226 discloses a glass composition having silica, alumina, and phosphorus oxide, wherein the addition of phosphorus oxide improves damage resistance of the glass without impeding ion exchange (para. 0019).  As such, it would have been obvious to one of ordinary skill in the art to add phosphorus oxide into the glass core layer for the above stated reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783